Citation Nr: 1147113	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine strain.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 1945.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2011, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.  

In his March 2011 substantive appeal, the Veteran appeared to be raising a claim of clear and unmistakable error.  During the October 2011 hearing, the Veteran testified that he was not contending that there was clear and unmistakable error in any RO decision.  October 2011 hearing transcript at 2.  There is therefore no issue before the Board involving clear and unmistakable error in any RO decision.  

In a June 2009 statement, the Veteran reported that he injured his knees during service.  In November 2009 he submitted evidence from St. Cloud Hospital regarding treatment for his legs/knees.  These documents reasonably raise a claim of entitlement to service connection for disabilities of the Veteran's legs to include his knees.  That claim has not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  In a December 1945 rating decision, (notice of which and his appellate rights were issued in January 1946), an RO denied entitlement to service connection for strain of the lumbar spine.  

2.  VA did not receive a notice of disagreement with the December 1945 rating decision within one year of the mailing of the January 1946 notice of that decision and of the Veteran's appellate rights.  

3.  Evidence added to the record after the December 1945 rating decision includes evidence not previously of record, and not cumulative or redundant of evidence of record, that relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for lumbar spine strain and raises a reasonable possibility of substantiating that claim.  

4.  The Veteran was sound as to any spine abnormality when he entered active service.  

5.  The Veteran's current degenerative joint disease (arthritis) and strain of the lumbar spine had onset during his active service.  

6.  The Veteran's current degenerative joint disease (arthritis) and strain of the cervical spine had onset during his active service.  


CONCLUSIONS OF LAW

1.  The December 1945 rating decision in which an RO denied entitlement to service connection for lumbar strain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence having been received, the criteria for reopening a claim of entitlement to service connection for lumbar strain have been met.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for lumbar spine degenerative joint disease (arthritis) and strain have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2011).  

4.  The criteria for service connection for cervical spine degenerative joint disease (arthritis) and strain have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service connection 

The Veteran claims entitlement to service connection for lumbar and cervical spine disabilities that he contends are due to in-service injuries near the end of boot camp and the beginning of ordnance school in November 1943.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was  noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

Certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  


I.A.  Lumbar spine strain claim - reopening

VA received the claim that led to this appeal in May 2009.  Prior to that claim, service connection for a back disability had been denied; specifically in a December 1945 rating decision.  Notice of the determination, and his appellate rights, were issued in January 1946.  No appeal was taken from that determination.  Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  Therefore, the Board must first determine if the claim may be reopened, and, if so, only then determine whether service connection is warranted.  Ultimately, the Board concludes that the claim must be reopened, and that the evidence in this case supports a finding of entitlement to service connection for lumbar degenerative joint disease (arthritis) and strain.  

In November 1945, VA first received a claim of entitlement to service connection for a strained back.  In a rating decision dated in December 1945, notice of which was mailed to the Veteran and to his representative on January 7, 1946, the RO in Chicago, Illinois denied service connection for a back disability, characterized as accidental strain of the back.  In that letter, the RO informed the Veteran of his appellate rights, including how to appeal the decision.  

An appeal to the Board must be initiated by a notice of disagreement.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.   Except in case of a simultaneously contested claim, which this is not, the notice of disagreement must be received by the RO that issued the decision within one year of the mailing of notice of the decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.300, 20.302(a).  If a timely notice of disagreement is not filed, the decision shall become final and the claim will not thereafter be reopened or allowed, except as may be otherwise provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  

The statutory exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Regardless of what the RO has done in finality cases such as this, that is, having considered the claim for service connection for a lumbar spine disability de novo without consideration of finality of a prior RO decision as to the claim, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented.  Before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). 

Although the RO did not consider the finality of the prior final December 1945 RO denial of the claim for service connection for lumbar strain, the Board finds that, in light of the favorable decision herein to reopen the claim, the Veteran is not prejudiced by the Board's proceeding with consideration of whether new and material evidence has been received to reopen the claim.

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A review of the claims file fails to disclose that VA received any document within one year of the mailing of the January 1946 decision that could be construed as a notice of disagreement with that decision.  That decision is therefore final.  

The basis for the January 1946 decision was that because there was no evidence of trauma during service, and the Veteran had reported that he had had intermittent back pain since age 10, it was held that his back condition existed prior to, and was not aggravated by, service.  Therefore, an unestablished fact necessary to substantiate that claim is whether he had any event during service that either aggravated a preexisting lumbar spine condition or caused an injury of his lumbar spine.  Of note, it is clear from the service treatment records, that include reference to the upper lumbar back in the November 1943 note along with the diagnosis of "strain, muscular, back," that the portion of the Veteran's back referred to in the January 1946 decision was his lumbar spine, not his cervical spine.  

In a May 2010 letter, Dr. "J.H.," of a chiropractic practice, provided a medical opinion favorable to the Veteran's claims.  Dr. J.H. referred to a history provided by the Veteran that he had injured his lumbar and cervical spine during a physical training exercise in the early 1940s, had been hospitalized for approximately two weeks with sprain/strain injuries to his lumbar and  cervical spine, and wore a sacroiliac belt during subsequent service to control the pain.  

Dr. J.H. stated that the Veteran has been diagnosed with lumbar facet syndrome and lumbar strain.  He remarked that apparently during service the Veteran reported that he had a previous back and neck injury from a fall when he was ten years old.  Dr. J.H. stated that the Veteran had recovered from that injury and had no back or neck pain prior to enlisting in the military and that his back and neck pain began with the physical training injury in basic training.  

After listing clinical findings of the lumbar and cervical spine, and explaining that he had reviewed the Veteran's service and civilian medical records, Dr, J.H. stated that he concurred with diagnoses of lumbar facet syndrome with muscle strain.  He offered the following opinion"  It is my professional opinion that [the Veteran's] current neck and low back conditions are at least as likely as not related  to his military service.  Even if [the Veteran] had a preexisting condition, his military service aggravated this condition and led to his current condition."  

This is new and material evidence.  It is new evidence because there was no opinion of record from Dr. J.H. at the time of the January 1946 denial.  It is material evidence because it relates to the unestablished fact of an injury of the Veteran's lumbar spine during service that either caused a back disability or aggravated a preexisting back condition.  Because new and material evidence has been submitted, the claim of entitlement to service connection for a lumbar spine disability, to the extent that it was previously denied, must be reopened.  

At this point, the Board notes that the Veteran did not have a diagnosis of degenerative disease of his lumbar spine at the time of the January 1946 decision.  To the extent that his claim encompasses disability due to that diagnosed condition, there is no need for new and material evidence because his claim with regard to that condition is a new claim.  See Boggs v. Derwinski, 520 F.3d 1330, 1337 Fed. (Cir. 2008) (holding that under38 U.S.C.A. § 7104(b) "a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently because they rest on distinct factual bases").  Although Boggs had to do with claims previously disallowed by the Board, it appears that the holding is applicable to claims previously denied by the RO and not appealed to the Board.  Cf. Velez v. Shinseki, 23 Vet. App. 199 (2009).  Regardless, as the Board is reopening the previously denied claim, the distinction is not of particular importance in this case.  

Having determined that the claim must be reopened, the Board now turns to an explanation as to why it finds that service connection for a lumbar spine disability is warranted.  

As the July 2009 rating decision on appeal considered the claim for service connection for a back disability de novo, the Veteran is not prejudiced by the Board's consideration of the reopened claim de novo, at this time.

I.B.  Lumbar spine claim - merits

During the hearing before the undersigned, the Veteran testified as to events he recalls from service.  He explained that near the end of boot camp he fell during physical training at which time he felt some injury to his neck but not particularly to his back.  October 2011 transcript at 6.  He testified that approximately two weeks later, while in aviation ordnance school, he began to have pain of his lower back during an exercise period.  Id.  He reported that he sought treatment and was hospitalized at the Naval Hospital.  Id.  He testified that a physician told him that he could not be provided any additional treatment through the military without offering him a medical discharge.  Id.  He testified that he decided to remain in the military and eventually purchased a sacroiliac belt that he wore throughout his military service.  Id.  

The Veteran indicated that he received treatment shortly after service but could no longer recall the names of the treatment providers.  Id. at 12 - 13.  He testified that he continued to have back symptoms after service.  Id. at 13.  

As far as any preservice injury, the Veteran testified that he fell down while ice skating when he was ten years old but did not have back symptoms at that time.  Id. at 14.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) . Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b) . 

Service treatment  records include a report of physical examination dated July 28, 1943.  This report documents that the Veteran's spine was normal.  There is no noting of any defect, infirmity, or disorder of his spine when he was examined, accepted, and enrolled for service.  

In cases such as this, where there was no defect, disorder, or infirmity noted at entrance into service and 38 U.S.C.A. § 1111 is implicated, the law was most succinctly explained by the Court of Appeals for the Federal Circuit (Federal Circuit) as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. 

Wagner v. Principi, 370 F.3d 1089, 1096  (Fed. Cir. 2004). 

Put simply, if the claimed disorder is not noted in the examination report at entrance into active service, in order to rebut the presumption of soundness the government must show not only that the disorder preexisted entrance into service but also that it was not aggravated by active service; both showings require clear and unmistakable evidence.  As is clear from Wagner, the burden is the government's, not the claimant's.  

The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334  (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v Principi, 3 Vet. App. 310, 313-14  (en banc)).  

The Board does not find clear and unmistakable evidence of preexistence of a lumbar spine disorder and does not find clear and unmistakable evidence that any disorder of the lumbar spine that he may have had at entrance into active service was not aggravated by his active service.  

Lumbar spine symptoms are found for the first time in November 1943 service treatment notes.  November 25, 1943 notes document the Veteran's report that he had a painful back for three weeks.  He also reported that he had previous trouble with his back eight months earlier.  Notes from the following day include the Veteran's report that he had strained his back while working on a farm prior to enlistment, that he first had back pain when he was ten years old, that he fell on the ice and lost consciousness for two hours but was not seen by a physician, that at age fifteen he sat down hard, that he continued to have spells of low back pain whenever he did any physical exercise or much bending, that he would be confined to bed for one to two weeks after which time the pain would leave, and that he frequently had to quit playing football and basketball because of low back pain.  Additional notes include that he reported that he had low back pain about three times per year, and that eight months earlier he had a severe attack which put him to bed for three and one half weeks.  As to his most recent back pain, he reported that this began about three weeks prior to his visit to sick call and followed routine exercises.  

He was transferred to the Naval Hospital on November 26, 1943.  An abstract of service documents that the Veteran was hospitalized at the U.S. Naval Hospital at Norman Oklahoma from November 26, 1943 to December 29, 1943.  Diagnosis was acute strain.  

Following the November - December 1943 treatment there are no further references to back symptoms in the service treatment records.  A report of physical examination from November 1945, for the purpose of discharge from service, includes that his spine was normal.  The only abnormality listed in that report is that he had one percent pes planus.  

The service treatment records provide some evidence that the Veteran had a preexisting lumbar spine disorder because he reported a history of symptoms.  

The letter from Dr. J.H. however is evidence that whatever condition the Veteran had prior to service had resolved by the time he entered active service and is therefore evidence that he was indeed sound upon entrance into service.  The facts shown in the service treatment records tend to support Dr. J.H.'s opinion.  The Veteran entered active service at the end of July 1943 but even taking into account the three weeks he reported having back symptoms when he sought treatment in late November 1943 there is still a full three month period when he apparently had no symptoms.  This taking place during boot camp when one would reasonably expect that he was involved in physical exercise is some evidence that Dr. J.H. is correct.  Given that this evidence requires a non-trivial weighing, the Board finds that there is not clear and unmistakable evidence that he had a preexisting lumbar spine defect, infirmity, or disorder when he entered active service.  

Even if there was clear and unmistakable evidence of a preexisting lumbar spine disorder, it is quite clear that there is not clear and unmistakable evidence that any preexisting disorder was not aggravated by his active service.  He was hospitalized for what appears to be several weeks during service with lumbar back pain.  Dr. J.H.'s opinion itself tends to show that the clear and unmistakable evidence is not met as far as aggravation because it cannot be said that there is undebatable evidence that any preexisting back disorder was not aggravated by his active service.  

VA afforded the Veteran a compensation and pension examination in June 2009.  The examiner indicated that she had reviewed the Veteran claims file and recounted an accurate history of the relevant evidence.  In interview during the examination, the Veteran reported that he fell while doing sit-ups back to back with another recruit during boot camp.  

After listing physical findings from the examination, the examiner diagnosed status post cervical spine surgery twenty years earlier with cervical strain and lumbar facet syndrome and lumbar strain.  In the diagnostic workup of that the June 2009 report, contained in an addendum to the report that same month, she listed x-ray findings with an impression of degenerative spondylosis within the lumbar spine and degenerative face arthrosis L4-S1.  

She provided an expert nexus opinion as follows:  

In my opinion, the above diagnoses are not due to, caused by or the result of his military service.  The patient signed a waiver while in the service indicating that this was preexisting.  He had injured himself on a farm.  In addition, he had injured himself on a slip and fall when skating on ice and at one point in time sat down hard.  He had preexisting problem where approximately three times per year he would be at bed rest for two weeks prior to entering service.  He signed a waiver and chose to continue to serve even though he was offered a medical discharge.  He chose to serve nevertheless but he did sign a waiver indicating that he had a back condition prior to entering the service.  Therefore, in my medical opinion, the veteran's spinal condition, both the cervical and lumbar spine as described, is not due to, caused by, or the result of his military service but predated his entry into service.  

Subsequent to this report, the RO asked the examiner to provide an expert opinion as to whether the Veteran's low back condition, that the examiner had opined to be present prior to service, was aggravated by his active service.  In October 2009, the examiner provided the following opinion:

In my medical opinion, the Veteran's current lumbar strain and cervical strain were not aggravated beyond their natural progression in the military service.  The Veteran signed a waiver while in the service indicated that he had a previous existing condition injuring himself on the farm.  He had injured himself in a slip and fall was skating on ice at one point in time sat down hard.  He had preexisting problems approximately three times per year.  He had bed rest for two weeks prior to entering the service.  He signed a waiver and chose to continue to serve, even though he was offered a medical discharge.  He chose to serve nonetheless, but did sign the waiver indicating that he had a back condition prior to entering the service.  In my medical opinion there is no evidence that his back condition was aggravated beyond normal progression.  There is no evidence to support the claim.  

The Board affords the June and November 2009 statements by the VA examiner little probative weight on the question of whether the presumption of soundness is rebutted in this case.  As showings of both preexistence and no aggravation must be by a clear and unmistakable evidentiary standard, and the failure to show either has the same legal result as the failure to show both, the Board will concentrate on the "not aggravated" prong in the interest of some brevity as to the examiner's opinion.  

The rationale provided by the examiner as to the lack of aggravation is of little value.  She provides a conclusion that there is no evidence that his back condition was aggravated beyond its natural progression but does not point to any evidence that any preexisting defect, infirmity, or disorder was not aggravated by his active service.  The government has the burden of showing that there was no aggravation; the Veteran does not have the burden of showing that any preexisting defect, infirmity or disorder was aggravated by active service.  At best, the VA examiner's opinion tends to show that the Veteran has not met a burden that he does not have.  She failed to explain the multi-week hospitalization during service for his low back symptoms and his filing for benefits immediately after discharge from service in terms of how it is shown that he either had no increase in disability during service or that any increase was not beyond the natural progression of any preexisting defect, infirmity, or disorder.  

But, more importantly, Dr. J.H.'s opinion tends to show that whatever evidence there could be of no aggravation during service, the evidence is certainly not undebatable and therefore does not rise to the level of clear and unmistakable evidence.  Therefore, the Board finds that the Veteran was sound upon entrance into active service.  Having made this finding, the Board must also find that the in-service element of a service connection claim is met in this case; the Veteran had an in-service injury of his lumbar spine in November 1943.  

The diagnoses of degenerative disease of the lumbar spine and lumbar strain satisfies the first element of a service connection claim - the presence of a disability during the course of the claim and appeal.  

This leaves only the third element - whether there is a nexus between his in-service injury and his current disability.  Evidence unfavorable to that element consists of the lack of treatment during service after December 1943 and the normal findings at separation from active service.  That evidence is outweighed by evidence favorable to a positive nexus finding.  

Evidence tending to show that there is a nexus between his in-service back injury and his current lumbar spine disability includes the Veteran's testimony that he purchased a brace and continued to have back pain during service and that he sought treatment for back symptoms shortly after service.  More evidence favorable to a positive nexus finding is the fact that he filed a claim for disability compensation shortly after service.  This evidence tends to show that his back disability had not resolved but rather was chronic by the time he was discharged from active service.  

Additionally, the Veteran has submitted records of chiropractic treatment for low back pain beginning in 1961, the earliest of which includes that he had a long history of weak back and that he had reported at that time that he had been to chiropractors off and on, this tends to agree with his testimony and is evidence of continuity of symptomatology since service.  

Dr. J.H.'s opinion that his current low back disability is as likely as not related to his active service is supported by adequate, though minimal, rationale amounting to a statement that since the Veteran injured his low back during service the low back pain has become worse over the years.  That being said, Dr. A.H.'s opinion is evidence favorable to a finding of a positive nexus.  

The VA examiner's opinion rests entirely on her determination that his current low back disability is not related to his active service because it preexisted his entrance into service and was not aggravated by his service.  The Board having determined that the Veteran was sound at entrance into active service, this opinion is of little value as to whether the nexus element is met.  

After weighing the evidence in this case, the Board finds that the evidence of record supports a grant of service connection for a low back disability, shown by medical evidence to be degenerative joint disease (arthritis) and strain of the lumbar spine.  His appeal must therefore be granted as to this issue.  


I.C.  Cervical spine claim - merits

Now the Board turns to a discussion of why it finds that service connection is warranted for a cervical spine disability.  In a statement received in June 2009, the Veteran reported that while in boot camp in San Diego in 1943 he was paired up with a heavier recruit for calisthenics, he lost his balance, and fell to the ground injuring his back, neck, and knees.  He stated that he spent a few weeks in the hospital at Norman Oklahoma Aviation Ordnance School for his back.  

During the October 2011 hearing, the Veteran testified that he fell while his arms were interlocked with a heavier recruit during boot camp at which time he "could feel some injury to my neck but not anything particularly with the back."  October 2011 transcript at 6.  He testified that two weeks later, after being transferred to Norman, Oklahoma, he began having pain in his lower back while exercising and sought medical treatment.  Id.  He testified that when he sought treatment during service it was for his lumbar spine, that his neck had given him problems earlier but it was not as painful as his lower back.  Id. at 11.  

Service treatment records include the report from November 26, 1943 that he noticed pain the morning after doing strenuous exercises in boot camp and that the present episode started three weeks prior to the visit to sick call and followed rifle exercises.  This is consistent with the Veteran's report during the hearing and in his written statement.  

Notes from December 14, 1943 include that he had pain the entire length of his spine, slight pain and limitation of hyperextension of the neck, and full flexion with some tightness.  Notes from January 1, 1944 include that the Veteran was prescribed a cardboard Thomas collar.  These notes tend to show that the Veteran did indeed have cervical spine symptoms during his active service and therefore tend to support his testimony regarding a cervical spine injury during service.  

He also testified that during service he received chiropractic treatment from a corpsman in sick bay and the "they adjusted the whole spine."  Id. at 16.  As far as chiropractic treatment during service, the Veteran testified that the chiropractic treatment was not approved by the military, that the orthopedic physician had suggested that he see a corpsman who had been a chiropractor prior to service, and that he underwent two, or three, or four chiropractic treatments during service.  Id.  at 6-7.  When asked if the chiropractic treatments during service were of record, the Veteran testified as follows:  "Well according to the doctor who recommended that I see this chiropractor he was not going on the record as saying that he put me up to this, he just wanted to."  Id. at 10.  When asked for clarification, the Veteran testified as follows:  

That he was giving me the okay to see this person who was a chiropractor.  He was just recommending between him and I he said if you say anything that I give you any other inclination he said I'll deny it because he said he's not an official doctor in the military, he's a chiropractor corpsman.  

The Board finds this plausible and does not find sufficient evidence to determine that this report is not credible.  

The evidence just noted is evidence favorable to a finding that he had an injury of his cervical spine during service.  The Board will not repeat the analysis regarding the presumption of soundness because the evidence to rebut the presumption is even less compelling with regard to any defect, infirmity, or disorder of his cervical spine that it is with regard to any defect, infirmity, or disorder of his lumbar spine.  This is because even the statements in the service treatment records fail to specifically mention his cervical spine but rather refer to his "back" pain and "back" injury or injuries prior to service.  There is no clear and unmistakable evidence that he had cervical spine defect, infirmity, or disorder prior to service.  In short, the Veteran is presumed to have been sound upon entrance into service with regard to his cervical spine.  

The injury in boot camp and the findings in December 1943 and January 1944 satisfy the in-service element necessary for establishing service connection for a cervical spine disability.  

Following examination of the Veteran in June 2009, the examiner diagnosed "status post cervical spine surgery over 20 years ago with cervical strain."  In the diagnostic workup of that the June 2009 report, contained in an addendum to the report that same month, she listed x-ray findings with an impression of severe spondylosis and degenerative facet arthrosis of the cervical spine.  Dr. J.H., in his May 2010 letter, provided a diagnosis of cervical degenerative joint disease and strain.  This evidence satisfies the current disability element necessary for establishing service connection for a cervical spine disability.  

Now the Board turns to a discussion as to why it finds the preponderance of evidence to show a positive nexus between the in-service injury and the current disability.  

There is some evidence against such a finding.  Although he filed a claim of entitlement to service connection for a back disability shortly after service, he did not file a claim of entitlement to service connection for a neck disability.  If he had any reason to believe that he had a neck disability at that time it does not follow that he would seek service connection only for a back disability.  This tends to show that whatever injury he had suffered to his cervical spine in 1943 had resolved by the time that he was separated from active service.  This is supported by the finding in the physical examination report at discharge from service that he had a normal neck.  How he stylized his claim shortly after service, however, is not afforded significant probative weight unfavorable to his claim because a reasonable reading of his claim is that at that point the Veteran simply viewed his disability in general terms encompassing all symptoms experienced during service and up to the time that he filed the claim.  

Other evidence unfavorable to a finding that he had any residuals of the in-service cervical spine injury is that although he sought treatment for his lumbar spine as early as 1961, there is minimal indication in those chiropractic records that he had any symptoms involving his cervical spine until 1970.  The records have entries from 1961 through 1994 but first clearly mention his neck or cervical spine in 1983.  Prior to that there is one entry from February 1970 for "C D & L p" which could be construed as cervical, dorsal and lumbar spine pain.  Thus if he had any injury of his neck during service that that resulted in any chronic disability, it does not follow that there would be complete records of lumbar treatment from 1961 through 1970 but no mention of the cervical spine until 1970.  

Additionally, the notation from October 1961 for his present ailment was "long history of  weak back left hip appears slightly lower.  also sinus headaches.  Rt arms sleeps."  If the Veteran had residuals of his in-service cervical spine injury one would expect at least a mention of it in the context of what was written in that October 1961 note."  This is some evidence that he had no residuals of his in-service cervical spine injury.  That being said, the weight of the evidence is somewhat reduced by the mention of upper extremity neurological symptoms which at least raises the question of radiculopathy associated with his cervical spine as of 1961.  

Non-expert evidence favorable to a finding of a nexus between his current cervical spine disability and his in-service injury includes his testimony that at the time of his discharge from service in 1945 he was losing feeling in his fingers and his hands.  Id. at 16.  This was in response to questions regarding later surgical treatment of his cervical spine.  Id.  His testimony is some evidence that his in-service cervical spine injury did not resolve by the time he left service but rather left chronic residuals for some time.  

The Board does not find the evidence just discussed to preponderate either for or against a determination that the nexus element has been met.  Now the Board  turns to the expert evidence relevant to this question.  

The VA examiner's medical opinion is quoted in the section of this document addressing his claim of entitlement to service connection for a lumbar spine disability.  She attributed any disability of his spine to a preservice injury and found no evidence to support a finding of aggravation during service.  Her opinion is given little weight because she makes no reference to the reports regarding pain along the entire length of the spine or of his limitation of motion of the cervical spine during service.  Her opinion is, however evidence against the Veteran's claim of entitlement to service connection for a cervical spine disability.  

Dr. J.H.'s opinion is evidence favorable to the Veteran's claim.  Dr. J.H. based his opinion on facts that the Board finds to be accurate - that the Veteran injured his neck during boot camp.  While the rationale for his opinion is not lengthy, under the facts of this case it is adequate.  

As between Dr. J.H.'s opinion and the VA examiner's opinion, the Board finds Dr. J.H.'s opinion more probative on the nexus element.  In part, this is because the reasoning that he has provided is logical, but more importantly, it is because the VA examiner's opinion is based entirely on a determination that the Veteran was not sound upon entrance into service, a determination that the Board rejects.  Therefore, the expert medical evidence in this case preponderates in favor of a grant of service connection for a cervical spine disability.  

Taking all of the evidence under consideration, the Board finds that the evidence of record supports a grant of service connection for the Veteran's diagnosed cervical spine disability.  The appeal as to the issue of entitlement to service connection for a cervical spine disability must therefore be granted.  That disability is shown by the preponderance of medical evidence to consist of degenerative joint disease (arthritis) and strain of the cervical spine.  

II.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

The claim of entitlement to service connection for lumbar spine strain is reopened.  

Service connection for lumbar spine degenerative joint disease (arthritis) and strain is granted.  

Service connection for cervical spine degenerative joint disease (arthritis) and strain is granted.  



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


